Citation Nr: 1824173	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability, to include as secondary to service connected left knee disability.  

3.  Entitlement to a rating in excess of 30 percent for torn medial meniscus, left knee, with anterior cruciate ligament insufficiency.  

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee. 

5.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss prior to June 4, 2013 and to a rating in excess of 50 percent thereafter.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Houston, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

In January 2018, a Board hearing was held at the RO before the undersigned; a transcript of the hearing is of record.    

The issues of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD); service connection for a low back disability, to include as secondary to service connected left knee disability; and increased ratings for left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a January 2018 statement, the Veteran informed the Board that he desired to withdraw his appeal for increased ratings for bilateral hearing loss.      

2.  The Veteran has one service connected disability rated at 40 percent or more disabling and sufficient additional disability to bring his combined disability rating to 70 percent or more.  

3.  The Veteran is reasonably shown to be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW
     
1.  The criteria for withdrawal of the appeal for increased ratings for bilateral hearing loss have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Given the favorable outcome detailed below in regard to the claim for a TDIU an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

A.  Increased ratings for bilateral hearing loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal of the claim for entitlement to a rating in excess of 30 percent for bilateral hearing loss prior to June 4, 2013 and to a rating in excess of 50 percent thereafter.  Hence, there remains no allegation of errors of fact or law for appellate consideration in relation to this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

B.  TDIU

The Veteran's service-connected disabilities include bilateral hearing loss, rated 50 percent disabling from June 4, 2014 and 30 percent disabling prior to this date; diabetic nephropathy with hypertension, rated 30 percent disabling; diabetes, rated 20 percent disabling; torn medial meniscus of the left knee, rated 30 percent disabling; degenerative joint disease of the left knee, rated 10 percent disabling; tinnitus, rated 10 percent disabling; peripheral neuropathy of the right foot associated with diabetes, rated 10 percent disabling; and peripheral neuropathy of the left foot associated with diabetes, rated 10 percent disabling.  Effective October 2009, the Veteran's combined disability rating is 80 percent and effective June 2014, the Veteran's combined rating is 90 percent.  Thus, during the entire appeal period he has met the general schedular percentage requirement for assignment of a TDIU.  38 C.F.R. § 4.16 (a). (In this regard, the Veteran's diabetes and diabetic nephropathy are of a common etiology and may be considered as one disability rated as 40 percent or more disabling for purposes of assignment of a TDIU.  Id.).  

Also, the evidence reasonably indicates that the Veteran's combination of service-connected disabilities render him unable to secure of follow a substantially gainful occupation.  In this regard, in his October 2009 claim for a TDIU, the Veteran reported that he had a twelfth grade education and that he worked in a full time maintenance position from February 1997 to July 2009.  He also reported that he stopped working due to disability.  Also, at a June 2014 VA audiological evaluation, the audiologist found that the Veteran's hearing loss impacted his ability to work due to his considerable difficulty in understanding what people are saying to him.  Additionally, at the January 2018 Board hearing the Veteran testified that his service-connected orthopedic and neurological disabilities prevented him from standing for any length of time.  He also indicated that he experienced significant knee pain while walking and that his knee would sometimes give out causing him to fall down.  He reported that he last worked as a technician, in a job that involved climbing, but he had to stop working because he could not climb anymore and also because he had experienced some falls as a result of his knee giving out.  He also reported that his highest level of educational attainment was the 12th grade.  Additionally, he indicated that prior to working as a technician, he worked for the Post Office when he first came out of service and that this job also involved physical work.  Moreover, he generally indicated that his entire work history involved either general or skilled labor.   

In sum, the evidence reasonably indicates that the Veteran's service-connected orthopedic and neurological disabilities would preclude him from performing his past substantial gainful employment as a laborer or skilled laborer.  Also, his significant difficulty understanding people due to his bilateral hearing loss and his twelfth grade educational level would reasonably preclude him from obtaining and retaining substantial gainful sedentary employment.  Thus, resolving any reasonable doubt in the Veteran's favor, his service connected disabilities preclude him from securing and maintaining substantial gainful employment.  Accordingly, assignment of a TDIU is warranted.  38 C.F.R. §§ 3.102, 4.16(a).  The Board notes that the award of a TDIU will result in the Veteran being assigned a 100 percent (total) rating for the entire appeal period.  Consequently, he may want to consider consulting with his representative concerning whether he wishes to continue the additional appeals addressed in the remand below.  
ORDER

The appeal seeking a rating in excess of 30 percent for bilateral hearing loss prior to June 4, 2013 is dismissed.

The appeal seeking a rating in excess of 50 percent for bilateral hearing loss from June 4, 2013 is dismissed.

Entitlement to a TDIU is granted for the entire appeal period.  


REMAND

The Veteran was afforded a VA examination in relation to his claim for service connection for an acquired psychiatric disorder, to include PTSD, in November 2014.  At that examination, the Veteran was not diagnosed with any psychiatric disorder other than alcohol use disorder.  However, at his subsequent January 2018 Board hearing, the Veteran credibly testified that due to his hearing impairment, he had a great deal of difficulty understanding the VA examiner.  He indicated that as a result of this difficulty, he was not able to adequately respond to the questions posed and instructions given by the VA examiner.  Given the hearing difficulties experienced by the Veteran at the November 2014 VA examination, the Board finds that a remand is necessary in order for the Veteran to be afforded a new VA psychiatric examination.  The Veteran is advised that at the examination, he must be sure to let the examiner know if he does not properly hear any of the questions posed or instructions given.

Regarding the claim for service connection for low back disability, the Veteran alleges that his current disability is secondary to his service connected knee disability.  In particular, at the January 2018 Board hearing, he testified that his back disability has either been caused or aggravated by falls he has suffered as a result of his left knee disability.  Notably, the Veteran was afforded a QTC examination in November 2017.  At this examination, the examiner concluded that it was less likely than not that the Veteran's low back disability, diagnosed as degenerative disc disease, was aggravated by his service connected disability.  The examiner explained that knee disease should limit the Veteran's movement and decrease his activities so that it shouldn't hurt his back.  However, the examiner did not address any effect the Veteran's falls may have had on his low back degenerative disc disease.  Accordingly, on remand, an addendum opinion should be provided that addresses this contention.

Finally, it appears that the Veteran has not received a VA examination to assess the current severity of his left knee disability since January 2010.  Given that this was more than 8 years ago and given that he has generally alleged worsening of the knee disability since this time, on remand, he should be afforded an updated VA examination.   

Prior to affording the Veteran the examinations, the AOJ should ask him to identify any sources of recent treatment or evaluation he has received for psychiatric disorder, knee disability and back disability should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.     

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to identify any sources of recent treatment or evaluation he has received for psychiatric disorder, knee disability and back disability and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.    

2.  Arrange for a VA examination by a psychiatrist or psychologist to determine the likely etiology of any current psychiatric disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.

The examiner should specifically determine whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  The examiner should also assign any other applicable psychiatric diagnoses.  

If PTSD is diagnosed, the examiner should comment as to whether this diagnosis is linked to the Veteran's in-service stressors.  

For any diagnosed disorders other than PTSD, the examiner should provide an opinion whether such disorder is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service, including stressor events experienced therein.   

The examiner should explain the rationale for all opinions provided. 

4.  Arrange for an addendum opinion from the November 2017 QTC examiner concerning the etiology of the Veteran's low back disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide opinions in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50 % chance or greater) that the Veteran's current low back disability has been caused by his service-connected left knee disability?

B) Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's low back disability has been aggravated by the Veteran's service-connected left knee disability?

In providing these opinions, the examiner should specifically consider the Veteran's reports that he has suffered falls as a result of his service-connected left knee disability, which have resulted in damage to his back.  See e.g.s. June 2016 VA treatment note indicating that the Veteran was experiencing lower back pain after a fall; July 2016 VA emergency room note indicating the Veteran was experiencing back pain after a fall from his truck onto cement; and the January 2018 Board hearing transcript, page 10.      

5.  Review the VA examination reports and addendum opinion to ensure compliance with the Remand instructions.  If not, take appropriate corrective action.

6.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
     
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


